Exhibit 10.19.3

 

THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT

 

This Third Amendment to Employment Agreement is made as of the 1st day of April,
2002, by and between APCOA/Standard Parking, Inc., a Delaware corporation (the
“Company”) and Michael K. Wolf (the “Executive”).

 


RECITALS


 

A.                                    The Executive and Standard Parking, L.P.,
a Delaware limited partnership (“SPLP”), have previously executed a certain
Employment Agreement dated as of March 26, 1998 (the “Original Employment
Agreement”).  The Company is the successor-in-interest to all of SPLP’s rights,
and has assumed all of SPLP’s obligations, under the Original Employment
Agreement.  The Original Employment Agreement was modified by that certain
Amendment To Employment Agreement dated as of June 19, 2000 by and between the
Company and Executive (the “First Amendment”) and that certain Second Amendment
To Employment Agreement dated as of December 6, 2000 (the “Second Amendment”). 
The Original Employment Agreement, as modified by the First Amendment and Second
Amendment, is hereafter referred to as the “Employment Agreement”.

 

B.                                    The Company and Executive have agreed to
modify certain provisions of the Employment Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the Recitals, the mutual promises and
undertakings herein set forth, and the sum of Ten Dollars in hand paid, the
receipt and sufficiency of which consideration are hereby acknowledged, the
parties hereby agree that the Employment Agreement shall be deemed modified and
amended, effective immediately, as follows:

 

1.                                      Subsections (d) and (e) of paragraph 7
of the Employment Agreement are hereby deleted in their entirety, and the
following substituted in lieu thereof:

 

“(d)                           From and after the Effective Date, the Company
shall continue to pay $18,588 in annual premiums payable pursuant to the
Policies and their paid-up insurance riders (collectively, the “Annual
Premiums”) for all years through and including calendar year 2014 or until the
date of Executive’s death, if earlier; provided, however, that the Company’s
obligation to pay the Annual Premiums shall cease immediately if, prior to June
20, 2007, either of the following shall occur:

 

(i)                                     Executive voluntarily terminates his
employment with the Company other than for Good Reason, or

 

(ii)                                  the Company terminates Executive’s
employment for Cause (it being acknowledged for this purpose that the expiration
of the Employment Period by reason of the Company’s giving of a Notice of
Nonrenewal shall be deemed to be a termination other than for Cause).

 

--------------------------------------------------------------------------------


 

It is the parties’ intent that so long as Executive remains employed with the
Company as of June 20, 2007, the Company’s obligation to pay the Annual Premiums
through calendar year 2014 (or the date of Executive’s death, if earlier) shall
remain unconditional and in full force and effect even if Executive’s employment
with the Company terminates at any time subsequent to June 20, 2007, regardless
of the reason for such termination.”

 

2.                                      Except as expressly modified above, all
of the remaining terms and provisions of the Employment Agreement are hereby
ratified and confirmed in all respects, and shall remain in full force and
effect in accordance with their terms.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Third Amendment
to Employment Agreement as of the day and year first above written.

 

COMPANY:

EXECUTIVE:

 

 

APCOA/STANDARD PARKING, INC.,
a Delaware corporation

 

 

Michael K. Wolf

By:

 

 

 

 

2

--------------------------------------------------------------------------------